Judgment of resentence, Supreme Court, Bronx County (Richard Price, J.), rendered May 30, 1997, convicting defendant, upon his plea of guilty, of robbery in the first degree and criminal sale of a controlled substance in the third degree, and resentencing him, nunc pro tunc as of the original sentencing date, to concurrent prison terms of 3 to 9 years, unanimously affirmed.
The court’s enhancement of defendant’s promised sentence was lawful and a proper exercise of discretion. Defendant, who had pleaded guilty in exchange for a promise of concurrent prison terms of 2 to 6 years, failed to timely appear for sentencing, at which point a bench warrant was issued, although defendant voluntarily appeared later that day. Having previously warned defendant (see, People v Figgins, 87 NY2d 840) that a failure to timely appear for sentencing would result in the imposition of sentences of 5 to 15 years, the court so sentenced defendant, directing that the terms run concurrently. However, upon reconsideration, the court, considering all relevant factors, including defendant’s age, family and community ties, employment history, criminal involvement, as well as his vague and insufficient excuse and disrespectful conduct in court, reduced the sentence to 3 to 9 years. On this appeal by defendant, we find this weighing of the circumstances and the imposition of a sentence slightly higher than that originally promised to have been a provident exercise of discretion. Concur—Sullivan, J. P., Rosenberger, Andrias and Colabella, JJ.